Exhibit 10.36

Cardinal Health, Inc.

Global Employee Stock Purchase Plan

Section 1 - Purpose

The Cardinal Health, Inc. Global Employee Stock Purchase Plan, originally
adopted and established by Cardinal Health, Inc., an Ohio corporation, effective
as of July 1, 2000, for the general benefit of the Employees of the Company and
of certain of its Subsidiaries, is hereby amended and restated effective as of
May 10, 2006. The purpose of the Plan is to facilitate the purchase of Shares by
Eligible Employees.

Section 2 - Definitions

 

a. “Act” shall mean the Securities Act of 1933, as amended.

 

b. “Administrator” shall mean the Human Resources and Compensation Committee of
the Board of Directors of the Company, or the person(s) or entity delegated the
responsibility of administering the Plan.

 

c. “Agent” shall mean the bank, brokerage firm, financial institution, or other
entity or person(s) engaged, retained or appointed to act as the agent of the
Employer and of the Participants under the Plan.

 

d. “Board” shall mean the Board of Directors of the Company.

 

e. “Closing Value” shall mean, as of a particular date, the value of a Share
determined by the closing sales price for such Share (or the closing bid, if no
sales were reported) as quoted on The New York Stock Exchange for the date of
determination as reported in The Wall Street Journal or such other source as the
Administrator deems reliable. For this purpose, the date of determination shall
be the first Trading Day of the Offering Period or the last Trading Day of the
Offering Period, as applicable.

 

f. “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended and
currently in effect, or any successor body of federal tax law.

 

g. “Company” shall mean Cardinal Health, Inc., including any successor thereto.

 

h.

“Compensation,” unless otherwise required by local law, shall mean wages,
salaries, fees for professional services and other amounts received for personal
services actually rendered in the course of employment with the Employer
(including, but not limited to, commissions paid to salesmen, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips and bonuses) including amounts excludible from the Employee’s
gross income under Code Section 402(a)(8) (relating to a Code Section 401(k)
arrangement), Code Section 402(h) (relating to a Simplified Employee Pension),
Code Section 125 (relating to a cafeteria plan) or Code Section 403(b) (relating
to a tax-sheltered annuity) and compensation paid by the Employer to an Employee
through another person under the common paymaster provisions of Code Sections
3121(s) and 3306(p) or under applicable savings or pension plans of the Employer
of the Employee. Compensation does not include, unless otherwise required by
local law: (1) amounts realized from the exercise or sale of a non-qualified
stock option, or (2) amounts realized when restricted stock (or property) held
by an Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture or becomes fully owned by the Employee, or
(3) amounts realized from the exercise, sale, exchange, or other disposition of
stock acquired under a qualified or incentive stock option, (4) moving
allowances, automobile allowances, tuition reimbursement, financial/tax planning
reimbursement, lunch vouchers, house allowances, and other allowances that
receive special tax benefits, other extraordinary compensation, including tax
“gross-up” payments, and imputed income from other

 

Page 1



--------------------------------------------------------------------------------

 

employer-provided benefits, and (5) other amounts that receive special tax
benefits, such as premiums for group term life insurance or contributions made
by the Employer (whether or not under a salary reduction agreement) or mandatory
payments made by the Employer to the Employee under the applicable law of the
jurisdiction in which the Employer of the Employee is located or the Employee is
employed or resides.

 

i. “Designated Subsidiaries” shall mean all Subsidiaries whose Employees have
been designated by the Administrator, in its sole discretion, as eligible to
participate in the Plan.

 

j. “Eligible Employee” means an Employee of the Designated Subsidiary who is
designated to participate in the Plan at the sole discretion of the Designated
Subsidiary; provided, however, that such discretion shall not be exercised in
violation of the applicable labor or other laws, including but not limited to
laws relating to discrimination based on gender, race, disability, age, national
or social origin, political opinion, union membership or religious belief, or
collective bargaining or other negotiated agreements.

 

k. “Employee” means any person who is a regular, full time or part time employee
of the Employer for at least 30 days and who is normally included in the
authorized staffing target and budget. Employee also includes an employee who
has been hired on a temporary contract but who is expected to fill a permanent
staffing need and who is classified as a “PRN” or “on-call employee.” Employees
shall not include unionized employees as defined by the regular practices of the
Employer participating in the Plan to the extent permissible under local law.

 

l. “Employer” means, individually and collectively, the Company and the
Designated Subsidiaries.

 

m. “Enrollment Period” shall mean the period immediately preceding the Offering
Period that is designated by the Administrator in its discretion as the period
during which an Eligible Employee may elect to participate in the Plan.

 

n. “Offering Period” shall mean the period during which Participants in the Plan
authorize payroll deductions to fund the purchase of Shares on their behalf
under the Plan pursuant to the options granted to them hereunder or the period
during which participants in the Plan provide alternative contributions for the
same purpose. Alternative contributions for the purpose of this Plan shall mean
the payment of contributions through personal checks of the Participants or such
other means of contributing to the Plan as authorized by the Administrator from
time to time.

 

o. “Participant” shall mean any Eligible Employee who has elected to participate
in the Plan for an Offering Period by authorizing payroll deductions or by
making alternative contributions and following all applicable procedures
established by the Administrator during the Enrollment Period for such Offering
Period.

 

p. “Plan” shall mean this Cardinal Health, Inc. Global Employee Stock Purchase
Plan, as amended from time to time.

 

q. “Plan Account” shall mean the individual account established for each
Participant for purposes of accounting for and/or holding each Participant’s
payroll deductions, alternative contributions, Shares, etc.

 

r. “Plan Year” shall mean the fiscal year of the Company.

 

s. “Purchase Price” shall mean, for each Share purchased in accordance with
Section 4 hereof, an amount equal to the lesser of (1) eighty-five percent
(85%) of the Closing Value of a Share on the first Trading Day of each Offering
Period, or the earliest date thereafter as is administratively feasible (which
for Plan purposes shall be deemed to be the date the option to purchase such
Shares was granted to each Eligible Employee who is, or elects to become, a
Participant); or (2) eighty-five percent (85%) of the Closing Value of such
Share on the last Trading Day of the Offering Period, or the earliest date
thereafter as is administratively feasible (which for Plan purposes shall be
deemed to be the date each such option to purchase such Shares was exercised).

 

Page 2



--------------------------------------------------------------------------------

t. “Shares” means the common shares, without par value, of the Company.

 

u. “Subsidiary” shall mean a corporation or other entity, domestic or foreign,
of which not less than fifty percent (50%) of the voting shares are held by the
Company or a Subsidiary (except for the U.K. in which this term shall mean a
corporation or other entity, domestic or foreign, of which more than fifty
percent (50%) ownership of the voting shares are held by the Company or a
Subsidiary) whether or not such corporation or other entity now exists or is
hereafter organized or acquired by the Company or a Subsidiary (or as otherwise
may be defined in Code Section 424).

 

v. “Trading Day” shall mean a day on which The New York Stock Exchange is open
for trading.

Section 3 - Eligible Employees

a. In General. Participation in the Plan is voluntary. Except as otherwise
provided in Section 17, all Eligible Employees of an Employer are eligible to
participate in the Plan. All Eligible Employees granted options to purchase
Shares hereunder shall have the same rights and privileges as every other such
Eligible Employee, and only Eligible Employees of an Employer satisfying the
applicable requirements of the Plan will be entitled to be granted options
hereunder.

b. Limitations on Rights. An Employee who otherwise is an Eligible Employee
shall not be entitled to purchase Shares under the Plan if such purchase would
cause such Eligible Employee to own Shares (including any Shares which would be
owned if such Eligible Employee purchased all of the Shares made available for
purchase by such Eligible Employee under all options or rights then held by such
Eligible Employee, whether or not then exercisable) representing five percent
(5%) or more of the total combined voting power or value of each class of stock
of the Company or any Subsidiary.

Section 4 - Enrollment and Offering Periods

a. Enrolling in the Plan. To participate in the Plan, an Eligible Employee must
enroll in the Plan. Enrollment for a given Offering Period will take place
during the Enrollment Period for such Offering Period. The Administrator shall
designate the initial Enrollment Period and each subsequent Enrollment Period
and the Offering Period to which each Enrollment Period relates. Participation
in the Plan with respect to any one or more of the Offering Periods shall
neither limit nor require participation in the Plan for any other Offering
Period.

b. The Offering Period. Any Employee who is an Eligible Employee and who desires
to be granted options to purchase Shares hereunder must enroll in accordance
with the procedures established by the Administrator during an Enrollment
Period. Such authorization shall be effective for the Offering Period
immediately following such Enrollment Period. The duration of an Offering Period
shall be determined by the Administrator prior to the Enrollment Period and
shall commence on the first day (or the first Trading Day) of the Offering
Period and end on the last day (or the last Trading Day) of the Offering Period;
provided, however, that if the Administrator terminates the Plan during an
Offering Period, pursuant to its authority in Section 17 of the Plan, such
Offering Period shall be deemed to end on the date the Plan is terminated. The
termination of the Plan and the Offering Period shall end the Participant’s
rights to contribute amounts to the Plan or continue participation in the
Offering Period. The date of termination of the Plan shall be deemed to be the
final day of the Offering Period for purposes of determining the Purchase Price
under the Offering Period and all amounts contributed during the Offering Period
will be used as of such termination date to purchase Shares in accordance with
the provisions of Section 9 of this Plan.

The Administrator may designate one or more Offering Periods during each Plan
Year during the term of this Plan. On the first day (or the First Trading Day)
of each Offering Period, each Participant shall be granted an option to purchase
Shares under the Plan. Each option granted hereunder shall expire at the end of
the Offering Period for which it was granted. In no event may an option granted
hereunder be exercised after the expiration of 27 months from the date of grant.

 

Page 3



--------------------------------------------------------------------------------

c. Changing Enrollment. The offering of Shares pursuant to options granted under
the Plan shall occur only during an Offering Period and shall be made only to
Participants. Once an Eligible Employee is enrolled in the Plan, the
Administrator or Employer will inform the Agent of such fact. Once enrolled, a
Participant shall continue to participate in the Plan for each successive
Offering Period until he or she terminates his or her participation by revoking
his or her payroll deduction or alternative contribution authorization or by not
contributing his or her alternative contributions or by ceasing to be an
Eligible Employee. Once a Participant has elected to participate under the Plan,
that Participant’s payroll deduction authorization or alternative contribution
authorization shall apply to all subsequent Offering Periods unless and until
the Participant ceases to be an Eligible Employee, or modifies or terminates
said authorization. If a Participant desires to change his or her rate of
contribution, he or she may do so effective for the next Offering Period by
following the procedures established by the Administrator during the Enrollment
Period immediately preceding such Offering Period.

Section 5 - Term of Plan

This Plan shall be in effect from July 1, 2000, until it is terminated by action
of the Administrator or the Board.

Section 6 - Number of Shares to Be Made Available

Subject to adjustment as provided in Section 16 hereof, the total number of
Shares made available for purchase by Participants granted options which are
exercised under Section 9 hereof is 3 million, which may consist of authorized
but unissued shares, treasury shares, or shares purchased by the Plan in the
open market. The provisions of Section 9 b. shall control in the event the
number of Shares covered by options which are exercised for any Offering Period
exceeds the number of Shares available for sale under the Plan. If all of the
Shares authorized for sale under the Plan have been sold, the Plan shall either
be continued through additional authorizations of Shares made by the
Administrator (such authorizations must, however, comply with Section 17
hereof), or shall be terminated in accordance with Section 17 hereof.

Section 7 - Use of Funds

All payroll deductions or alternative contributions received or held by an
Employer under the Plan will be used to purchase Shares in accordance with the
provisions of this Plan. Any amounts held by an Employer or other party holding
amounts in connection with or as a result of payroll withholding or alternative
contribution made pursuant to the Plan and pending the purchase of Shares
hereunder shall be considered a non-interest-bearing, unsecured indebtedness
extended to the Employer or other party by the Participants, unless otherwise
required under applicable local law or securities regulatory body requirements
of the country in which the Employer of the Employee is located or the Employee
is employed or resides, as the case may be. Administrative expenses of the Plan
shall be allocated to each Participant’s Plan Account unless such expenses are
paid by the Employer.

Section 8 - Amount of Contribution; Method of Payment

a. Payroll Withholding or Payroll Deduction or Alternative Contributions. Except
as otherwise specifically provided herein, the Purchase Price will be payable by
each Participant by means of payroll withholding. The withholding or alternative
contributions shall be in increments of one percent (1%). Unless otherwise
authorized by the Administrator, the minimum withholding or alternative
contributions permitted shall be an amount equal to one percent (1%) of a
Participant’s Compensation and the maximum withholding or alternative
contributions shall be an amount equal to fifteen percent (15%) of a
Participant’s Compensation. In any event, the total withholding or alternative
contributions permitted to be made by any Participant for a calendar year shall
be limited to the sum of legal currency equivalent of U.S. $21,250. The actual
percentage of Compensation to be deducted or contributed shall be specified by a
Participant in his or her authorization to participate in the Plan. Unless
otherwise authorized by the Administrator, Participants may not deposit any
separate cash payments into their Plan Accounts.

 

Page 4



--------------------------------------------------------------------------------

b. Application of Withholding Rules. Payroll withholding will commence with the
first payroll issued during the Offering Period and will, except as otherwise
provided herein, continue with each payroll throughout the entire Offering
Period, except for pay periods for which such Participant receives no
compensation (e.g., uncompensated personal leave, leave of absence). A pay
period which ends at such time that it is administratively impracticable to
credit any payroll for such pay period to the then-current Offering Period will
be credited in its entirety to the immediately subsequent Offering Period. A pay
period which overlaps Offering Periods will be credited in its entirety to the
Offering Period in which it is paid. Alternative contributions will be made in
accordance with the procedure established by the Administrator. Payroll
withholding or alternative contributions shall be retained by the Employer or
other party, designated by the Administrator or the Employer as the case may be,
until applied to the purchase of Shares as described in Section 9 hereof and the
satisfaction of any related federal, state, local or other tax withholding
obligations (including any employment tax obligations).

At the time the Shares are purchased, or at the time some or all of the Shares
issued under the Plan are disposed of, Participants must make adequate provision
for the Employer’s federal, state, local or other tax withholding obligations
(including employment taxes), if any, which arise upon the purchase or
disposition of the Shares. At any time, the Employer may withhold from each
Participant’s Compensation the amount necessary for the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Employer any tax deductions or benefits attributable to the
sale or early disposition of Shares by the Participant. Each Participant, as a
condition of participating under the Plan, agrees to bear responsibility for all
federal, state, local and other income taxes required to be withheld from his or
her Compensation as well as the Participant’s portion of FICA (both the OASDI
and Medicare components), and other applicable social security or similar such
taxes, with respect to any Compensation arising on account of the purchase or
disposition of Shares. The Employer may increase income and/or employment tax
withholding on a Participant’s Compensation after the purchase or disposition of
Shares in order to comply with federal, state, local and other tax laws, and
each Participant agrees to sign any and all appropriate documents to facilitate
such withholding.

Section 9 - Purchasing, Transferring Shares

a. Maintenance of Plan Account. Upon the exercise of a Participant’s initial
option to purchase Shares under the Plan, the Agent shall establish a Plan
Account in the name of such Participant. No later than the close of each
Offering Period, the aggregate amount deducted during such Offering Period by
the Employer from a Participant’s Compensation, or alternative contributions
made to the Plan by the Participant (and credited to an account maintained by
the Employer or other party for bookkeeping purposes) will be communicated by
the Employer to the Agent and shall thereupon be credited by the Agent to such
Participant’s Plan Account (unless the Participant has given notice to the
Administrator of his or her revocation of authorization prior to the date such
communication is made). As of the last day of each Offering Period, or as soon
thereafter as is administratively practicable, each Participant’s option to
purchase Shares will be exercised automatically for him or her by the Agent with
respect to those amounts reported to the Agent by the Administrator or Employer
as creditable to that Participant’s Plan Account. On the date of exercise, the
amount then credited to the Participant’s Plan Account for the purpose of
purchasing Shares hereunder will be divided by the Purchase Price and there
shall be transferred to the Participant’s Plan Account by the Agent the number
of whole and/or fractional shares which results, as permitted by local law.

The Agent shall hold in its name, or in the name of its nominee, all Shares so
purchased and allocated. No certificate will be issued to a Participant for
Shares held in his or her Plan Account unless he or she so requests in writing
or unless such Participant’s active participation in the Plan is terminated due
to death, disability, separation from service or retirement. Notwithstanding any
provision herein to the contrary, no certificates shall be issued for Shares
until such Shares have been held in the Participant’s Plan Account for a period
of at least 24 months following the date of the granting of the option to
purchase such Shares. Participation in the Plan, purchase, ownership and sale of
Shares under the Plan, is subject to risk of fluctuation in Shares’ price and
currency exchange.

b. Insufficient Number of Available Shares. In the event the number of Shares
covered by options which are exercised for any Offering Period exceeds the
number of Shares available for sale under the Plan, the number of Shares
actually available for sale hereunder shall be limited to the remaining number
of Shares authorized for sale under the Plan and shall be allocated by the Agent
among the Participants in proportion to each

 

Page 5



--------------------------------------------------------------------------------

Participant’s Compensation during the Offering Period over the total
Compensation of all Participants during the Offering Period. Any excess amounts
withheld and credited to Participants’ Plan Accounts then shall be returned to
the Participants as soon as is administratively practicable.

c. Handling Excess Shares. In the event that the number of Shares which would be
credited to any Participant’s Plan Account in any Offering Period exceeds the
limit specified in Section 3 b. hereof, such Participant’s Plan Account shall be
credited with the maximum number of Shares permissible, and the remaining
amounts will be refunded in cash as soon as administratively practicable.

d. Status Reports. Statements of each Participant’s Plan Account shall be given
to Participants at least annually.

Section 10 - Dividends and Other Distributions

a. Reinvestment of Dividends. Subject to applicable law, cash dividends and
other cash distributions received by the Agent on Shares held in its custody
hereunder will be credited to the Plan Accounts of individual Participants in
accordance with such Participants’ interests in the Shares with respect to which
such dividends or distributions are paid or made. Cash dividends will be
applied, as soon as practicable after the receipt thereof by the Agent, in
accordance with the directions of the individual Participant to whose Plan
Account such amounts have been credited. Participants may, but are not required
to, direct that such cash dividends be applied to the purchase in the open
market at prevailing market prices of the number of whole Shares capable of
being purchased with such funds (or the portion of such funds designated for
such application by the Participant), after deduction of any bank service fees,
brokerage charges, transfer taxes, and any other transaction fee, expense or
cost payable in connection with the purchase of such Shares and not otherwise
paid by the Employer, and subject to the Company’s obligation to withhold
federal, state or other local taxes.

b. Shares to Be Held in Agent’s Name. All purchases of Shares made pursuant to
this Section will be made in the name of the Agent or its nominee, shall be held
as provided in Section 9 hereof, and shall be transferred and credited to the
Plan Account(s) of the individual Participant(s) to which such dividends or
other distributions were credited. Dividends paid in the form of Shares will be
allocated by the Agent, as and when received, with respect to Shares held in its
custody hereunder to the Plan Accounts of individual Participants in accordance
with such Participants’ interests in such Shares with respect to which such
dividends were paid. Property, other than Shares or cash, received by the Agent
as a distribution on Shares held in its custody hereunder, shall be sold by the
Agent for the accounts of the Participants, and the Agent shall treat the
proceeds of such sale in the same manner as cash dividends received by the Agent
on Shares held in its custody hereunder.

c. Tax Responsibilities. The reinvestment of dividends under the Plan will not
relieve a Participant (or Eligible Employee with a Plan Account) of any income
or other tax that may be due on or with respect to such dividends. The Agent
shall report to each Participant (or Eligible Employee with a Plan Account) the
amount of dividends credited to his or her Plan Account.

Section 11 - Voting of Shares

A Participant shall have no interest or voting right in the Shares covered by
his or her option until such option has been exercised. Shares held for a
Participant (or Eligible Employee with a Plan Account) in his or her Plan
Account will be voted in accordance with the Participant’s (or Eligible
Employee’s) express directions. In the absence of any such directions, such
Shares will not be voted.

Section 12 - In-Service Distribution or Sale of Shares

a. Sale of Shares. Subject to the provisions of Section 19 hereof, a Participant
may at any time, and without withdrawing from the Plan, by giving notice to the
Agent, direct the Agent to sell all or part of the Shares held on behalf of the
Participant. Upon receipt of such a notice, the Agent shall, as soon as
practicable after receipt of such notice, sell such Shares in the marketplace at
the prevailing market price and transmit the net

 

Page 6



--------------------------------------------------------------------------------

proceeds of such sale (less any bank service fees, brokerage charges, transfer
taxes, and any other transaction fee, expense or cost) to the Participant’s Plan
Account.

b. In-Service Share Distributions. A Participant may, without withdrawing from
the Plan, request that a certificate for all or part of the whole number of
Shares held in his or her Plan Account be sent to him or her after the relevant
Shares have been purchased and allocated subject to the requirement that such
Shares be held in the Participant’s Plan Account for a period of at least 24
months after the date of the granting of the option, as described in Section 9
a., above. All such requests must be submitted in writing to the Agent. No
certificate for a fractional Share will be issued; the fair value of fractional
Shares on the date of withdrawal of all Shares credited to a Participant’s Plan
Account shall be paid in cash to such Participant. The Plan may impose a
reasonable charge, to be paid by the Participant, for each stock certificate so
issued prior to the date active participation in the Plan ceases; such charge
shall be paid by the Participant to the Administrator or Employer prior to the
date any distribution of a certificate evidencing ownership of such Shares
occurs.

Section 13 - Cessation of Active Participation

A Participant may revoke his or her authorization for payroll deduction or
alternative contributions for an Offering Period by giving notice to the
Administrator or Employer in accordance with procedures established by the
Administrator from time to time. Any payroll deductions or alternative
contributions made for an Offering Period prior to the effective date of the
revocation of the deduction authorization or alternative contributions by the
Participant shall be refunded to the Participant in cash. A Participant who
revokes authorization for payroll deduction or does not make alternative
contributions may not again participate under the Plan until the next Offering
Period immediately subsequent to the Offering Period during which the
Participant revoked payroll deduction authorization or did not make alternative
contributions with respect thereto.

Section 14 - Separation from Employment

Separation from employment for any reason, including death, disability,
termination or retirement, shall be deemed to be a cessation of active
participation in the Plan and shall be treated as though the Participant revoked
his or her authorization for payroll deductions or alternative contributions
under Section 13, above. If a Participant has a separation from employment but
is re-employed as an Eligible Employee, he or she shall be treated as a new
Eligible Employee. The Administrator shall, in its sole discretion, determine
what constitutes a separation from employment for purposes of this Section.

Section 15 - Assignment

Neither payroll deductions nor alternative contributions credited to a
Participant’s Plan Account nor any rights to purchase Shares under the Plan may
be assigned, alienated, transferred, pledged, or otherwise disposed of in any
way by a Participant other than by will or the laws of descent and distribution.
Any such assignment, alienation, transfer, pledge, or other disposition shall be
without effect, except that the Administrator may treat such act as an election
to withdraw from the Plan. A Participant’s right to purchase Shares under this
Plan may be exercisable during the Participant’s lifetime only by the
Participant. To the extent permitted by local law, a Participant’s Plan Account
shall be payable to the Participant’s designated beneficiary or, if none, to the
Participant’s estate upon his or her death.

Section 16 - Adjustment of and Changes in Shares

If at any time after the effective date of the Plan the Company shall subdivide
or reclassify the Shares which have been or may be optioned under the Plan, or
shall declare thereon any stock split or dividend payable in Shares, or shall
alter the capital structure of the Shares or the Company in any similar manner,
then the number and class of shares held in the Plan and which may thereafter be
optioned (in the aggregate and to any Participant) shall be adjusted
accordingly, and in the case of each option outstanding at the time of any such
action, the number and class of shares which may thereafter be purchased
pursuant to such option and the Purchase Price shall be adjusted accordingly, as
necessary to preserve the rights of the holder(s) of such Shares and option(s).

 

Page 7



--------------------------------------------------------------------------------

Section 17 - Amendment or Termination of the Plan

The Administrator shall have the right, at any time, to amend, modify or
terminate the Plan without notice; provided, however, that no Participant’s
existing options shall be adversely affected by any such amendment, modification
or termination, except to comply with applicable law, stock exchange rules or
accounting rules. Notwithstanding the foregoing, the Administrator shall have
the right to terminate the Plan with respect to all future payroll deductions
and related purchases at any time. Such termination of the Plan shall also
terminate any current Offering Period in accordance with Section 4 of the Plan.

Designations of participating corporations may be made from time to time from
among a group of corporations consisting of the Employer, its parent and its
Subsidiaries (including corporations that become Subsidiaries or a parent after
the adoption and approval of the Plan). Such designation may permit
participation in the Plan of all of the Eligible Employees working for the
corporation or only those Eligible Employees who work for the corporation in a
particular country or countries.

The Administrator may amend or modify the Plan or make regulations for the
operation of the Plan that are not inconsistent with these rules to apply to
Employees and Participants who are employed or resident outside of the United
States of America in accordance with the relevant law. “Relevant law” shall mean
the applicable law of the jurisdiction in which the Employer of the Employee is
located or where the Employee is employed or resides and the securities
regulatory body requirements and the taxation requirements of that same
jurisdiction.

Section 18 - Administration

a. Administration. The Plan shall be administered by the Administrator. The
Administrator shall be responsible for the administration of all matters under
the Plan which have not been delegated to the Agent. The Administrator shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Any rule or regulation adopted by the Administrator
shall remain in full force and effect unless and until altered, amended or
repealed by the Administrator.

b. Specific Responsibilities. The Administrator’s responsibilities shall
include, but shall not be limited to:

 

  (1) interpreting the Plan (including issues relating to the definition and
application of “Compensation”);

 

  (2) identifying and compiling a list of persons who are Eligible Employees for
an Offering Period;

 

  (3) identifying those Eligible Employees not entitled to be granted options or
other rights for an Offering Period on account of the limitations described in
Section 3 b. hereof; and

 

  (4) providing to Participants upon request Company financial statements which
are publicly available.

The Administrator may from time to time adopt rules and regulations for carrying
out the terms of the Plan. Interpretation or construction of any provision of
the Plan by the Administrator shall be final and conclusive on all persons,
absent specific and contrary action taken by the Board. Any interpretation or
construction of any provision of the Plan by the Administrator or the Board
shall be final and conclusive.

 

Page 8



--------------------------------------------------------------------------------

Section 19 - Securities Law and Other Restrictions

Notwithstanding any provision of the Plan to the contrary, no payroll deductions
or alternative contributions shall take place and no Shares may be purchased
under the Plan until a registration statement has been filed and become
effective with respect to the issuance of the Shares covered by the Plan under
the Act and any other required action has been taken under any other applicable
law of the jurisdiction in which the Employer of the Employee is located or the
Employee is employed or resides. Prior to the effectiveness of such registration
statement, Shares subject to purchase under the Plan may be offered to Eligible
Employees only pursuant to an exemption from the registration requirements of
the Act and pursuant to any other action that is required under any other
applicable law of the jurisdiction in which the Employer of the Employee is
located or the Employee is employed or resides.

Section 20 - No Independent Employee’s Rights

Nothing in the Plan shall be construed to be a contract of employment between an
Employer or its parent or any Subsidiary and any Employee, or any group or
category of Employees (whether for a definite or specific duration or
otherwise), or to prevent the Employer, its parent or any Subsidiary from
terminating any Employee’s employment at any time, without notice or recompense
to the extent permissible under local law. Nothing in this Plan shall be
construed as conferring any rights of a shareholder in any Employee or any other
person until the option to purchase Shares granted to the Employee hereunder has
been exercised.

Section 21 - Applicable Law

The Plan shall be construed, administered and governed in all respects under the
laws of the State of Ohio to the extent such laws are not preempted or
controlled by federal law.

Section 22 - Merger or Consolidation

If the Company shall at any time merge into or consolidate with another
corporation or business entity, each Participant will thereafter be entitled to
receive at the end of the Offering Period (during which such merger or
consolidation occurs) the securities or property which a holder of Shares was
entitled to upon and at the time of such merger or consolidation. A sale of all
or substantially all of the assets of the Company shall be deemed a merger or
consolidation for the foregoing purposes.

 

Page 9